Citation Nr: 0707902	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for purpose of 
obtaining VA dental treatment for periodontal disease.

2.  Entitlement to service connection for lumbar and cervical 
spine disabilities.

3.  Whether new and material evidence to reopen a claim for 
service connection for residuals of cold injury of the feet 
(immersion) has been received.

4.  Entitlement to an initial, compensable disability rating 
for residuals of a fractured left maxilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976, and from June 1977 to March 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision that, in part, 
denied service connection for periodontitis, and for lumbar 
and cervical spine disabilities; declined to reopen a claim 
for service connection for residuals of cold injury of the 
feet (immersion) on the basis that new and material evidence 
had not been received; and granted service connection for 
residuals of a fractured left maxilla evaluated as 0 percent 
(noncompensably) disabling effective January 10, 2001.  The 
veteran timely appealed.

The veteran canceled a hearing before a Veterans Law Judge at 
the RO that was scheduled for September 21, 2006.

The issues of service connection for lumbar and cervical 
spine disabilities, and to reopen the claim for service 
connection for residuals of cold injury of the feet 
(immersion), and for an initial compensable disability 
evaluation for residuals of a fractured left maxilla are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran's in-service periodontal disease was due to 
causes other than a combat wound or trauma; he did not apply 
for dental benefits for periodontal disease within 90 days of 
service discharge.

2.  The veteran does not have a compensable service-connected 
dental disability; nor is there evidence that the veteran's 
periodontal disease aggravates a service-connected 
disability.  He was not a prisoner of war, and is not in 
receipt of benefits under 38 U.S.C.A. chapters 17 or 31.


CONCLUSION OF LAW

The criteria for eligibility for VA dental treatment for 
periodontal disease are not met.  38 C.F.R. § 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2001 and March 2006 letters, the RO notified 
the veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Notwithstanding the March 2006 letter, the document meeting 
the VCAA's notice requirements was provided to the veteran 
before the rating action on appeal.  Accordingly, there was 
no prejudice to the veteran in issuing the section 5103(a) 
notice.  His claim was fully developed and re-adjudicated by 
an agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson.  The veteran submitted no additional 
evidence following issuance of the March 2006 letter; hence, 
no re-adjudication followed, and no supplemental statement of 
the case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a denial of service connection for 
purpose of obtaining VA dental treatment for periodontal 
disease, as concluded below, because any question as to the 
appropriate disability rating and effective date to be 
assigned is rendered moot.  He had previously received all 
required notice regarding service connection.  The claim 
denied obviously does not entail the setting of a new 
disability rating or an effective date.  Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records for his second period of active duty 
and has obtained outpatient treatment records.  While the 
current record does not include service medical records for 
the veteran's first period of active duty, given the nature 
of the issue under consideration, the evidence already of 
record, and the basis for the denial, as indicated below, the 
Board finds that such records are not dispositive of the 
appeal; hence, their omission does not prejudice the veteran.  

The veteran has not been afforded an examination for his 
claimed periodontal disease.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that claimed periodontal disease may be related to 
dental trauma to any teeth in service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

VA will consider certain dental conditions service-connected 
for treatment purposes if they are shown in service after a 
period of 180 days.  See 38 C.F.R. § 3.381 (2006).  Treatable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for 
purposes of establishing eligibility for outpatient dental 
treatment, as provided in 38 C.F.R. § 17.161.

To be eligible for outpatient dental treatment, at VA 
expense, a veteran must satisfy one of the eligibility 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161. 

The veteran does not allege, nor does the evidence suggest, 
entitlement on a Class II(a) basis, which provides treatment 
for veterans who have a service-connected noncompensable 
dental condition or disability which has been adjudicated as 
resulting from combat wounds or other service trauma.  See 
38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

The significance of establishing service connection for a 
dental condition, on the basis of service trauma, is that a 
veteran will be eligible for perpetual VA dental care for the 
condition.  38 U.S.C.A. § 1712(a)(1)(C) (West 2002); 
38 C.F.R. § 17.161(c) (2006).

Service dental records show that the veteran was first 
evaluated and treated for periodontal disease in October 
1987.  X-rays taken at that time revealed findings of 
generalized maxillary and mandibular bone loss.  Service 
records do not suggest any subsequent dental trauma to teeth 
as a result of the fracture of the left maxilla in March 
1990; nor has the veteran reported the loss of any teeth in 
service.  The overall evidence does not suggest that the 
veteran's in-service periodontal disease was associated with 
trauma.

A dental condition related to service that is due to causes 
other than a combat wound or trauma is typically subject to 
the limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161(b).  The veteran did not 
apply for dental benefits within 90 days of service 
discharge; thus he is ineligible for Class II dental 
treatment for periodontal disease.    

The veteran is also ineligible for the other classes of 
dental treatment set out in 38 C.F.R. § 17.161.  The veteran 
has not reported, nor does the record show a dental 
disability that could be compensable.  See 38 C.F.R. § 4.150 
(2006).  Therefore, he would not be eligible for Class I 
dental treatment.

Since he does not have, as mentioned above, a noncompensable 
service-connected dental disorder resulting from service 
trauma or combat wounds, the veteran is ineligible for 
Class II(a) dental care.  He was not a prisoner of war, and 
is therefore ineligible for Class II(b) or II(c) dental care.  
He has not made a prior application for dental benefits, and 
is not eligible for Class II(R) (Retroactive) treatment.  

The evidence does not show that the veteran has a dental 
condition that aggravates a service-connected disability; nor 
does he have a service-connected disability rated as 100 
percent disabling, or a total rating for compensation based 
on individual unemployability.  Therefore, he is not eligible 
for Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and he has not reported being admitted 
or otherwise receiving care under 38 U.S.C.A. chapter 17.  
Since he does not meet any of the criteria for eligibility 
under 38 C.F.R. § 17.161, he cannot be authorized outpatient 
dental treatment for periodontal disease.

The preponderance of the evidence is against the claim for 
service connection for purpose of obtaining VA dental 
treatment for periodontal disease, and the claim is denied.  
As the weight of the evidence is against the claim, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for purpose of obtaining VA dental 
treatment for periodontal disease is denied.


REMAND

The veteran contends that service connection for lumbar and 
cervical spine disabilities, and for residuals of cold injury 
of the feet (immersion) is warranted on the basis that his 
current disabilities are related to disease or injury in 
service.

The Board notes that the claims file contains service medical 
records only for the veteran's second period of active duty 
from June 1977 to March 1992.  Service medical records at the 
time of the veteran's separation examination in March 1992 
reflect a history of immersion foot times two in 1973 and 
1978 (both feet). 

Under these circumstances, the Board finds that the RO or the 
AMC should make an attempt to obtain the veteran's service 
medical records for his first period of active duty from 
March 1973 to March 1976.  These records are essential to the 
veteran's claims for service connection.  See 38 U.S.C.A. 
§ 5103.

The Board notes that, in December 1992, the RO denied the 
veteran's claim for service connection for residuals of cold 
injury of the feet (immersion).  The veteran did not appeal 
the rating decision.  Accordingly, new and material evidence 
is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103 
(2006).

As noted above, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (2006) (Mayfield II).  The notice must be provided 
in a notification document provided by an agency of original 
jurisdiction (AOJ), followed by AOJ re-adjudication of the 
claim.  Id.  

In the October 2001 letter, the RO provided the veteran with 
information on VCAA requirements and the VA's duties, and 
with regard to the need for new and material evidence for 
reopening a claim.

VA has not satisfied the notification requirements of the 
VCAA as interpreted in Mayfield II and Kent.

Regarding the issue of an initial, compensable disability 
rating for residuals of a fractured left maxilla, the veteran 
last underwent VA examination in November 2001; however, that 
examination appears to have addressed issues other than 
residuals of a fractured left maxilla.  Hence, a VA 
examination, with findings responsive to the applicable 
rating criteria, is needed to resolve the claim on appeal.  

Moreover, adjudication of the claim for a higher initial 
disability evaluation should include specific consideration 
of whether "staged ratings" (assignment of different 
ratings for distinct periods of time based on the facts 
found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 
(1999), are appropriate.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO or AMC should undertake 
appropriate action to obtain the 
veteran's service medical records for his 
initial period of active duty from March 
1973 to March 1976.  The AMC or RO should 
send a copy of each of the veteran's 
separation documents with the request.  
All records and/or responses received 
should be associated with the claims 
file.    

2. The RO or AMC should furnish to the 
veteran and his representative a letter 
providing notification required by the 
VCAA as regards reopening the claim for 
service connection for residuals of cold 
injury of the feet (immersion).  The 
letter should provide notice as to the 
type of evidence necessary to 
substantiate the claim, including 
information pertaining to service 
connection and new and material evidence, 
what evidence the veteran is responsible 
for obtaining, what evidence VA will 
undertake to obtain, and should notify 
the veteran to provide all relevant 
evidence in his possession.

The letter should include an explanation 
of the specific reasons for the prior 
denial of service connection, and of what 
is needed to substantiate the element(s); 
and should address the five notice 
element adopted by the Court in Dingess 
and set forth above.

3.  The veteran should be afforded a VA 
examination, for evaluation of residuals 
of a fractured left maxilla.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner(s) designated to examine the 
veteran. 

The examiner(s) should identify all 
current residuals of the fractured left 
maxilla, to include any scars, muscle 
injury or damage, and/or neurological 
impairment.  The examiner(s) should 
indicate whether there is any 
displacement of the maxilla; and whether 
any displacement is slight, moderate, or 
severe.  The examiner(s) should report 
symptoms, such as jaw pain, difficulty 
chewing, and paresthesia.

In providing the specific findings noted 
above, the examiner(s) should, to the 
extent possible, distinguish the symptoms 
and effects of the service-connected 
residuals of a fractured left maxilla, 
from those associated with any other 
disability.  If it is not medically 
possible to do so, the examiner(s) should 
clearly so state, and indicate that his 
or her findings pertain to overall 
disability.
  
4.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  After completing the requested 
actions, the RO or AMC should adjudicate 
the claim for service connection for 
lumbar and cervical spine disabilities, 
and to reopen the claim for service 
connection for residuals of cold injury 
of the feet (immersion); and the claim 
for a higher disability rating for 
residuals of a fractured left maxilla.  
The RO must document its consideration of 
all applicable criteria for evaluating 
the veteran's residuals, as well as 
whether "staged rating" pursuant to 
Fenderson (cited to above) is warranted. 

6.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a SSOC that includes citation to all 
additional legal authority considered, 
before the claims file is returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


